Title: To James Madison from John H. Hall, 21 February 1811 (Abstract)
From: Hall, John H.
To: Madison, James


21 February 1811, Portland. Claims to have made an improvement in the construction of firearms which will increase the strength of the militia. “This improvement I wish to introduce to the notice of the American Government & that those to whose cognizance it more particularly belongs may properly investigate & ascertain its value.… Presuming upon the interest which you appear to take in every thing tending to promote the improvement of the militia I have address’d this letter to you requesting your assistance.” Requests a response.
